DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
	Claims 21-39 are pending and are under examination. Previous claims 1-20 are cancelled.  Applicant’s election without traverse of the following species
a) a lipid-soluble antioxidant, namely, N-acetylcysteine, aka NAC;
b) melatonin;
c) tryptophan; and
d) an essential oil, namely, one or more of chamomile, lavender and lemon oil, in the reply filed on Dec 27, 2021 is acknowledged. 
The closest prior art is US 20130210758 A1, which discloses a relaxation formulation structured to induce a deep state of relaxation in a person, said relaxation formulation comprising: tryptophan, tyrosine, melatonin, and at least one vitamin selected from the group consisting of vitamin B3, vitamin B6, and vitamin B12, see claim 1. US Pub 758 discloses the relaxation formulation comprises an inert vaporizable compound, see claim 6, wherein said formula is said to be inhaled directly into the lungs of a person, see paragraph 23.  
The illustrative examples of US Pub 758 (tables 1-5) are described as “sublingual” spray formulations or inhaled formulations and not necessarily the claimed formulations delivered by the claimed method to the nasal cavity of a subject.
Further, US Pub 758 does not teach the use of essential oils as claimed. 

Information Disclosure Statement
An IDS has not been filed at the time of the final office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 (April 8 2022 amended claims) of co-pending Application No. 16/873,191 (reference application) (Now allowed per the Notice of Allowance mailed 08/15/2022). 
Although the claims at issue are not identical (pending claims directed to a method, the reference application directed to a composition that is identical to that claimed in the pending invention), they are not patentably distinct from each other because they are both directed to the same claimed formula, as detailed below.
The examined and reference application are not of the same patent family but share a common solo inventor, Alain Martin. Both the pending application and reference application claim the same priority filing date (US effective filing date) of Feb 25, 2020.
	Pending claim 21 is directed to a method of reducing anxiety in a non-human mammal by increasing brain serotonin levels, which comprises:
	down regulating in vivo levels of indigenous inflammatory cytokines in the
nasal cavity of said non-human mammal by delivering an effective amount of an anti-inflammatory formula to said nasal cavity, which formula includes:
	a) at least one antioxidant that is selected from water-soluble antioxidants,
lipid-soluble antioxidants and both;
	·b) melatonin;
	c) tryptophan; and
	d) at least one essential oil;
wherein said delivering is delivery by a spray device selected from the group
consisting of a nebulizer diffuser, an aerosol sprayer and a spray mechanism.
Claim 21 [of the reference application] “(NEW) Formulations for use in methods of reducing anxiety in a non-human mammal by increasing brain serotonin levels by delivery to the nasal cavity, which comprises:
a) at least one lipid soluble antioxidant, including N-acetylcysteine;
b) melatonin;
c) tryptophan; and
d) at least one essential oil.”
The preamble of reference composition claim 21 renders pending method claim 21 obvious as it cites the same subject and intended use as claimed by applicant in pending claim 21. Therefore, an obvious type double patenting rejection is appropriate here.
Pending claims 22-39 are directed to defining the formulation of claim 21 in terms of essential oil (chamomile, lavender, lemon); the lipid soluble antioxidant (NAC, Vitamin E etc.), with a lipid carrier, optionally in an emulsion; and defining the various ranges of components a)-d). 
They are rendered obvious over claims 21-39 of the reference application as they claim the same components a)-d), as well as emulsions and the same exact ranges of components a)-d).  Therefore, the claimed invention is rejected for nonstatutory ODP.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants filed a Terminal Disclaimer on 05/26/2022.  The Terminal Disclaimer filed May 26 2022 is improper. This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the Applicant of record. 
 A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the Applicant in the Applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the Applicant can disclaim, and the terminal disclaimer must specify the extent of the Applicant’s ownership.
It is suggested a request under 37 CFR 1.46(c) to change the Applicant (to NORTH CELL PHARMACEUTICALS, Inc. as recited in the terminal disclaimer) needs to be filed, which is 
(1) a request, signed by a 1.33(b) party (a patent practitioner or Applicant), 
(2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and 
(3) a 3.73(c) statement showing chain of title to the new applicant.
If the newly filed Terminal Disclaimer (TD) is signed by an attorney or patent agent authorized to sign the TD, it must be accompanied by a power of attorney (POA) authorizing power of attorney to said attorney or patent agent, along with a copy of the newly signed TD.
Otherwise, a newly filed Terminal Disclaimer can be properly signed by the Applicant identified in the 37 CFR 1.46(c) request to change Applicant.

Conclusion
In summary, no claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629       

/James D. Anderson/Primary Examiner, Art Unit 1629